Citation Nr: 1437519	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-28 876	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for low back disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to July 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  His claims file is now in the jurisdiction of the Chicago, Illinois, VARO.  In April 2014, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  In July 2014, the Veteran submitted additional evidence with a waiver of RO initial consideration.

The issue of service connection for a right shoulder disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed September 1972 rating decision denied the Veteran service connection for a back disability on the basis that such disability was not shown.

2.  Evidence received since the September 1972 rating decision shows that the Veteran has degenerative joint disease (DJD) of the lumbar spine, relates to an unestablished fact necessary to substantiate the claim of service connection for such disability, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's lumbar spine DJD is reasonably shown to be related to his service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for low back disability may be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).
2.  On de novo review, service connection for lumbar spine DJD is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.  

A September 1972 rating decision denied the Veteran's claim of service connection for low back disability because there was no evidence of such disability.  He did not appeal this decision, or submit new and material evidence within a year following, and it became final.  38 U.S.C.A. § 7105.

Generally, a claim on which there is a prior final denial may not be reopened and reconsidered unless new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

Evidence of record at the time of the September 1972 rating decision included service treatment records (noting complaints of back pain following a March 1972 helicopter crash and a diagnosis of back strain on examination at separation from service) and a September 1972 VA examination (noting complaints of low back pain since the helicopter crash and no findings on physical examination or x-ray.)

Evidence received since the September 1972 rating includes a May 1973 private treatment record (noting complaints of back pain since the helicopter crash), an April 2009 VA examination report (noting lumbar spine DJD confirmed by x-ray reports), and a July 2014 nexus opinion from the Veteran's VA treating physician (noting x-ray findings of lumbar spine arthritis).  This evidence addresses the basis for the prior denial of his claim (lack of current disability), relates to an unestablished fact necessary to substantiate the claim of service connection for low back disability, and raises a reasonable possibility of substantiating such claim.  Consequently, particularly in light of the "low threshold" standard outlined in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence received since September 1972 is both new and material and that the claim of service connection for low back disability may be reopened. 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

As noted above, the Veteran's STRs show that he was injured in a helicopter crash in March 1972, complained of persistent low back pain on service separation examination, and filed a claim for VA compensation benefits for such disability at separation from service.  Current medical findings document lumber spine DJD.  The question, therefore, is one of nexus to service.  

The "positive" evidence with respect to nexus includes a July 2014 nexus letter from the Veteran's treating VA physician relating the Veteran's current chronic low back pain to "a direct result of strain/sprain injury from the trauma of the helicopter crash which to date has continued to be bothersome to him."  As the treating physician examined the Veteran and considered the relevant medical records (including the May 1, 1973, private treatment record and VA treatment records), the Board finds the July 2014 nexus opinion to be probative evidence in support of the Veteran's claim. 

In an October 2011 letter, the Veteran's wife stated that he had complained of back pain from the helicopter crash throughout their 30 year marriage.  She is competent to report her observations with respect to the Veteran's voiced complaints of back pain.  At the April 2014 Board hearing, the Veteran testified that his low back pain symptoms had been continuous since service.  The Board finds no reason to question the credibility of the Veteran's own accounts of his symptoms, as they are consistent with the other medical and lay evidence of record.  

The "negative" evidence with respect to nexus includes the April 2009 VA examiner's negative nexus opinion.  The VA examiner noted the 1972 helicopter crashed, but opined that the Veteran's current lumbar spine DJD was "more likely related to normal aging process."  However, the VA examiner did not address, in his rationale, the Veteran's complaints of continuity of symptomatology, nor did he note the medical evidence (September 1972 VA examination and May 1973 private treatment record) supporting those complaints.  As a result, the Board finds that the April 2009 VA examiner's opinion is based on an incomplete factual predicate and should be assigned less probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).

Arthritis was not diagnosed during service or in the first postservice year; presumptive service connection is not warranted on such basis.  However, the Veteran has credibly testified that his low back symptoms have been continuous since separation from service.  That testimony is supported by competent testimony from his wife, clinical evidence showing continued complaints of back pain following service, and a positive (and probative) nexus opinion associating his complaints of back pain since service with his current lumbar spine DJD.  

Considering the overall evidence, and resolving remaining reasonable doubt in the Veteran's favor, as required, the Board finds that the overall evidence reasonably shows that the Veteran's lumbar spine DJD is related to his service and that service connection for such disability is warranted.


ORDER

The appeal to reopen a claim for service connection for low back disability is granted; service connection for lumbar spine DJD is granted on de novo review.

REMAND

At the April 2014 Travel Board hearing, the Veteran and his representative indicated that they had pertinent private treatment records from 1973 to 2005 that would show treatment for a right shoulder disability; these records have not been associated with the claims file.  In addition, the Veteran identified outstanding (pertinent) VA treatment records that are not associated with his claims file; records of such treatment are constructively of record and must be obtained.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to provide copies of the 1973 to 2005 private treatment records or provide releases for VA to obtain such records.  The AOJ should secure complete records from the providers identified.  If the records are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should obtain copies of all records of VA treatment the Veteran has received for his right shoulder disability (that are not already associated with the claims file.)

3.  The AOJ should review all additional evidence and information received, and arrange for any further development suggested by such evidence (e.g., a VA examination).  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


